919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Errol SELZNICK, Plaintiff-Appellant,v.Gary FISHBACK, E.F. Hutton, Defendants-Appellees.
No. 90-3051.
United States Court of Appeals, Sixth Circuit.
Dec. 3, 1990.

Before DAVID A. NELSON, Circuit Judge, and LIVELY and JOHN W. PECK, Senior Circuit Judges.

ORDER

1
Errol Selznick, acting pro se, appeals the dismissal of a complaint in which he alleged breach of oral contracts for the sale of stock and for the purchase of an "Index Put" option.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendants moved the district court to dismiss the complaint for lack of subject matter jurisdiction and failure to state a claim.  After granting Selznick two extensions to obtain counsel and amend his complaint, the district court granted defendants' motion to dismiss.


3
Upon consideration, this court concludes that this case was properly dismissed.  The complaint did not comply with Fed.R.Civ.P. 8(a)(1), in that it contained no statement of the grounds for invoking the district court's jurisdiction.   See Walls v. Waste Resource Corp., 761 F.2d 311, 317 (6th Cir.1985).


4
Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.